Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:
Block S652 in the flow chart of fig. 6 is not recited in the specification.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate both “an air volume controller” (in the specification, for example in ¶ 51) and a “motion sensing sensor” (in fig. 3, as labeled in the lower right corner).  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air volume controller” in independent claims 1, 11 and 13 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2008/0295531 A1 to Song et al. in view of US Patent No. 10,568,565 B1 to Kahn et al.

    PNG
    media_image1.png
    272
    508
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    510
    media_image2.png
    Greyscale
	
Song teaches limitations from claim 1 in figs. 3 and 5A, shown above, an air conditioner (shown in fig. 3), comprising: 

a sensor portion configured to comprise a sensor to measure a temperature (temperature sensor 20); and 
at least one processor (microcomputer 30) configured to: 
based on an operation time period of the air conditioner at the first temperature (Ts+2) being exceeding a first threshold time period, control the air volume controller to operate the air conditioner based on a second temperature (Ts as shown in fig. 5a), and 
based on an operation time period of the air conditioner at the second temperature (Ts) being exceeding a second threshold time period, control the air volume controller to operate the air conditioner based on the first temperature (Ts+2) (as shown in fig. 5A, after the air conditioner has been operated at Ts+2 for a time period from point c to point d, the target temperature is reduced to a second temperature Ts and is then returned to Ts+2 after a second time period has elapsed as the first Ts period of the “repetitive operation” between points d and e as described by Song in ¶¶ 56-57.)
Regarding claims 1 and 10, Song does not teach the air conditioner including a sensor for detecting motion or beginning the described sleep mode operation including the cycling of temperatures when a low amount of movement has been detected as taught in claim 1, or the processor identifying that the subject does not move based on detected movement being less than a predetermined amount as taught in claim 10.  Kahn teaches in col. 3, lines 46-52, col. 4, lines 29-33, col. 11, lines 5-11an air conditioning system having a number of area motion sensors (A, B, and C) detecting motion of a user in or around a bed to determine when the user is in a state of light or deep sleep and further 

    PNG
    media_image3.png
    367
    498
    media_image3.png
    Greyscale

Song teaches limitations from claim 3 in fig. 5Ax, a version of fig. 5A annotated by the examiner and shown above, the air conditioner of claim 1, wherein the at least one processor (30) is configured to, when the operation time period of the air 
wherein the first threshold time period (1, from points c to d) is greater than the third threshold time period (as shown in fig. 5Ax), and the second threshold time period is less than the third threshold time period (as shown in fig. 5Ax).

Song teaches limitations from claim 4 in fig. 5Ax, a version of fig. 5A annotated by the examiner and shown above, the air conditioner of claim 3, wherein the at least one processor (30) is configured to, when the operation time period of the air conditioner at the second temperature (Ts) exceeds a fourth threshold time period (labeled 4 in fig. 5Ax) based on the operation time period of the air conditioner at the first temperature being exceeding the third threshold time period (period 4 beginning after period 3 at Ts+2 has elapsed), control the air volume controller to operate the air conditioner based on the first temperature (increasing the temperature to Ts+2 for period 5).
Song does not teach the fourth time period (of operation at second temperature Ts) to be less than the second time period (the previous operation at Ts.  Song teaches in ¶ 57 that the purpose of the iterative changes in temperature setpoint is to maintain the air temperature and thus the sleeper’s body temperature within a comfortable range, thus 

Regarding claims 5, 6, 7, and 8, Song teaches in fig. 5Ax, a version of fig. 5A annotated by the examiner and shown above, and in ¶¶ 56-57 that, in a sleep mode, a target indoor air temperature of an air conditioning system is kept at a temperature noted as “Ts+2” but is periodically reduced to Ts “in an alternating fashion so that the body/skin temperature is within a comfortable range” and illustrates two periods of this reduction (that is, three periods of operation at Ts+2 separated by two intervening periods of operation at Ts).  Song does not teach an additional period at the second temperature Ts as taught in claim 5, an additional period beyond this of operation at the first temperature Ts+2 as taught in claim 6, an additional period beyond this of operation at the second Legal Precedent as Source of Supporting Rationale Section VI. B. Duplication of Parts.
Further regarding claims 5, 6, 7, and 8, Song does not teach the fifth time period (of operation at second temperature Ts) to be less than the third time period (the previous operation at Ts) as taught in claim 5, the sixth time period (of operation at first temperature Ts+2) to be identical to the forth time period (the previous operation at Ts+2) as taught in claim 6, the seventh time period (of operation at first temperature Ts) to be identical to the fifth time period (the previous operation at Ts) as taught in claim 7, or the eighth time period (of operation at first temperature Ts+2) to be greater than the sixth time period (the previous operation at Ts+2) as taught in claim 8.  Song teaches in ¶ 57 that the purpose of the iterative changes in temperature setpoint is to maintain the air temperature and thus the sleeper’s body temperature within a comfortable range, thus suggesting that the amount of time each target temperature is to be maintained may vary depending on how much temperature change is needed to maintain this range.  Further, it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable 

Song teaches limitations from claim 9, the air conditioner of claim 8, wherein the at least one processor (30)  is configured to: calculate a total sum of the first threshold time period to the ninth threshold time period, and release the temperature control mode based on the calculated total sum exceeding a predetermined total time (as taught in ¶¶ 40 and 44, the deep sleep mode operation duration is predetermined and the system transitions to a set waking mode operation when this duration has elapsed).

Song teaches limitations from claim 11 in figs. 3 and 5A, shown above, an apparatus, comprising: 
a communicator (the communication connections between the elements shown in fig. 3); 
a sensor portion (temperature sensor 20); 

at least one processor (the processor of the microcomputer 30); and 
a memory operatively connected to the communicator, the sensor portion, the air volume controller, and the at least one processor (the memory of the microcomputer 30), wherein the memory is configured to store instructions that, when executed by the at least one processor, cause the apparatus to perform operations comprising: 
based on an operation time period of the air conditioner at the first temperature (Ts+2) being exceeding a first threshold time period, control the air volume controller to operate the air conditioner based on a second temperature (Ts as shown in fig. 5a), and 
based on an operation time period of the air conditioner at the second temperature (Ts) being exceeding a second threshold time period, control the air volume controller to operate the air conditioner based on the first temperature (Ts+2) (as shown in fig. 5A, after the air conditioner has been operated at Ts+2 for a time period from point c to point d, the target temperature is reduced to a second temperature Ts and is then returned to Ts+2 after a second time period has elapsed as the first Ts period of the “repetitive operation” between points d and e as described by Song in ¶¶ 56-57.)
Song does not teach the air conditioner including a sensor for detecting motion or beginning the described sleep mode operation including the cycling of temperatures when a low amount of movement has been detected.  Kahn teaches in col. 3, lines 46-52, col. 4, lines 29-33, col. 11, lines 5-11an air conditioning system having a number of area motion sensors (A, B, and C) detecting motion of a user in or around a bed to determine when the user is in a state of light or deep sleep and further teaches that when the user 

Regarding the limitations of claim 13, refer to the above rejection of claim 1.

Regarding the limitations of claim 15, refer to the above rejection of claim 3.

Regarding the limitations of claim 16, refer to the above rejection of claim 4.

Regarding the limitations of claim 17, refer to the above rejection of claim 5.

Regarding the limitations of claim 18, refer to the above rejection of claim 6.

Regarding the limitations of claim 19, refer to the above rejection of claim 7.

Regarding the limitations of claim 20, refer to the above rejection of claim 8.

Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Khan as applied to claims 1, 11, and 13 above, and further in view of US Patent No. 6,425,527 to Smole.
claim 2, Song teaches a system for maintaining a comfortable body or skin temperature for a sleeping user by iteratively alternating between two air conditioner target air temperatures.  Song does not teach the duration lower of the periods of this lower temperature being increased as the time elapsed in this alternating mode increases.  Smole teaches in col. 1, lines 23-29, that the temperature of a sleeping person can tend to increase over the course of a night as body heat is trapped by blankets rather than dissipated into the environment.  In view of the teachings of Smole, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Song to spend more time at lower temperatures in the iterative temperature control of Song in order to better dissipate this increase in body heat to provide comfortable sleeping conditions for the user.

Regarding the limitations of claim 12, refer to the above rejection of claim 2.

Regarding the limitations of claim 14, refer to the above rejection of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        15 March 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763